Exhibit THE ULTIMATE SOFTWARE GROUP, INC. AMENDED AND RESTATED 2 The Ultimate Software Group, Inc., a Delaware corporation (together with its affiliates and subsidiaries, the “Company”), hereby amends and restates The Ultimate Software Group, Inc. 2005 Equity and Incentive Plan (as so amended and restated, the “Plan”), effective as of May 12, 2009, the date of the Company’s 2009 annual meeting of stockholders, or the date of any adjournment thereof, to provide in its entirety as follows: 1. PURPOSE The objectives of the Plan are (i) to provide a vehicle for compensating the Company’s key personnel by giving them the opportunity to acquire a proprietary interest in the Company’s Common Stock by receiving equity-based incentive compensation; (ii) to provide management with an equity ownership in the Company commensurate with Company performance, as reflected in increased stockholder value; (iii) to attract, motivate and retain key employees, non-employee directors and other service providers by maintaining competitive compensation levels; and (iv) to provide an incentive to management for continuous employment with or service to the Company. 2. DEFINITIONS Wherever the following capitalized terms are used in the Plan, they shall have the meanings specified below: (a)“Award” means an award of an Option, Stock Appreciation Right, Restricted Stock Award, Stock Unit
